    Case 1:19-cv-05502-RRM-SJB Document 6 Filed 12/20/19 Page 1 of 7 PageID #: 85
                                                                                                                                t/SDC


AO 440(Rev. 06/12) Summons in a Civil Action


                                     United States District Court
                                                                   for the
                                                                                                                 © 1 Q W 11
                                                     Eastern District of New York                     D
                      Dr. H.Y. Lim Tung                                                                         DEC 20 2019

                                                                                                      PRO SE OFFICE
                           Plamtiff(s)
                                V.                                               Civil Action No.
                \




     Dr. Hugh C. Hemmings, Jr., Or. Jimcy Platholi
                       Dr. Paul Hee'dt
  Well! Cornell Medical College; Journal of Biological
    Chemistry; Dr. Kaoru Sakabc.; Dr. Lila Gierasch                                   CV19-550
                          Defendant(s)                                                                      MAUSKOPF, J.
                                                  SUMMONS IN A CIVIL ACTION


To:(Defendom's name and address) Please see next page for Defendant's address
                                                                                                    BULSARA,


          A lawsuit has been filed against you.

         Within 21 days after ser'ice of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12(a)(2) or(3)— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:
                                         I ro Se Plaintiff: Dr. H.Y. Urn Tung
                                                        31-70 Crescent Street
                                                          Astoria, NY 11106




          If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.                                                                    -

                                                                                        DOUGLAS CYPALMER
                                                                             ■      CLERK OF COURT



Date:
           OCT 0 1 2019
                                                                                               Signature ofClerk or D^ufi^Cierk
         Case 1:19-cv-05502-RRM-SJB Document 6 Filed 12/20/19 Page 2 of 7 PageID #: 86



j   AO 440(Rev. 06/12) Summons in a Civil Acrjon (Page 2)
    Civil Action No.


                                                              PROOF OF SERVICE
                        (This section sh }uld not befiled with the court unless required by Fed. R. Civ. P. 4(I))

               This summons for (name ofindividual and tUle, ifany)
     was received by me on (date)


              □ I personally served the summons on th; individual at (place)
                                                                                   on (date)                             ; or


              □ I left the summons at the individual's residence or usual place of abode with (name)
                                                                    , a person of suitable age and discretion who resides there,
               on (date)                             , and mailed a copy to the Individual's last known address; or

              □ I served the summons on (name of individual)                                                                      > ">^^0 is
                designated by law to accept service of process on behalf of (name of organization)
                                                                                    on (date)                            ; or


               □ I returned the summons unexecuted because                                                                             ! or

               □ Other (specify):
                                             (                .          ■




                                                              I




               My fees are $                          fee travel and $                  for services, for a total of $          0.00

               I declare under penalty of perjury that this information is true.


     Date:
                                                                                                Server's signature



                                                                                            Printed name and title




                                                                                                Server's address


     Additional information regarding attempted service, etc:
Case 1:19-cv-05502-RRM-SJB Document 6 Filed 12/20/19 Page 3 of 7 PageID #: 87




list of Defendants and ad Jresses



Dr. Hugh C. Hemmings, Jr.,
c/o Department of Anesthesiology
Weill Cornell Medical College
1300 York Avenue
New York, NY 10065

Dr. Jimcy Platholi
c/o Department of Anesthesiology
Weill Cornell Medical College
1300 York Avenue
New York, NY 10065

Dr. Paul Heerdt
c/o Department of Anesthesiology
Weill Cornell Medical College
1300 York Avenue
New York, NY 10065



Weill Cornell Medical Coliege
1300 York Avenue
New York, NY 10065

Journal of Biological Chemistry
11200 Rockville Pike, Suite 302
Rockville, Maryland 20852
Dr. Kaoru Sakabe
c/o Journal of Biological Chemistry
11200 Rockville Pike, Suite 302
Rockville, Maryland 20852



Dr. Lila Gierasch
c/o Journal of Biological Chemistry
11200 Rockville Pike, Suite 302
Rockville, Maryland 20852
    Case 1:19-cv-05502-RRM-SJB Document 6 Filed 12/20/19 Page 4 of 7 PageID #: 88
        I        ; rs/' e                      [1©10W
/       y         if
                                                  DEC 20 2019     Li/
     UNITED STATES DISTRICT COURT

     EASTERN DISTRICT OF NEW YORK
                                              PRO SE OFFICE

     DR H.Y. LIM TUNG,


                                                          AFFIDAVIT OF

                                                          SERVICE



                                                          INDEX NO.

                                                          CV19-5502

                 -Against-

                                                          JUDGE

                                                          MAUSKOPF, J.

     DR HUGH C. HEMMINGS, JR.

     DR JIMCY PLATHOLI

     DR PAUL HEERDT

     WEILL CORNELL MEDICAL COLLEGE

     JOURNAL OF BIOLOGICAL CHEMISTRY

     DR KAORU SAKABE

     DR LILA GIERASCH

                                   DEFENDANTS,



     COUNTY OF QUEENS

     STATE OF NEW YORK                  SS:




            PIERRE LIMTUNG BEING DULY SWORN DECLARES:

            1.   THAT I AM NOT A PARTY IN THIS LAWSUIT
Case 1:19-cv-05502-RRM-SJB Document 6 Filed 12/20/19 Page 5 of 7 PageID #: 89




       2.    THAT I LIVE AT 14-14 30TH ROAD,ASTORIA, NY 11102.

       3.    THAT ON DECEMBER 20, 2019, I PERSONALLY SERVED A
             TRUE COPY OF A SUMMONS AND COMPLAINT TO THE
             FOLLOWING:


             A.    WEILL CORNELL MEDICAL COLLEGE

                   1300 YORK AVENUE

                   NEW YORK, NY 10065


             8.    DR HUGH C. HEMMINGS JR.

                   C/0 DEPARTMENT OF ANESTHESIOLOGY

                   WEILL CORNELL MEDICAL COLLEGE

                   1300 YORK AVENUE

                   NEW YORK, NY 10065



       4.    THAT ON DECEMBER 20, 2019, I SERVED A TRUE COPY OF A
             SUMMONS AND COMPLAINT TOGETHER WITH A COPY OF
             NOTICE OF LAWSUIT AND REQUEST TO WAIVE SERVICE OF
             SUMMONS,AND A COPY OF WAIVER OF THE SERVICE OF
             SUMMONS AND A STAMPED ENVELOPE TO THE FOLLOWING:

             A.    DR JIMCY PLATHOLI

                   C/0 DEPARTMENT OF ANESTHESIOLOGY

                   WEILL CORNELL MEDICAL COLLEGE

                   1300 YORK AVENUE

                   NEW YORK, NY 10065


             B.    DR PAUL HEERDT

                   C/0 DEPARTMENT OF ANESTHESIOLOGY

                   WEILL CORNELL MEDICAL COLLEGE
Case 1:19-cv-05502-RRM-SJB Document 6 Filed 12/20/19 Page 6 of 7 PageID #: 90




                   1300 YORK AVENUE

                   NEW YORK, NY 10065



             C.    JOURNAL OF BIOLOGICAL CHEMISTRY

                   11200 ROCKVILLE PIKE, SUITE 302

                   ROCKVILLE, MARYLAND 20852



             D.    OR KAORU SAKABE

                   C/0 JOURNAL OF BIOLOGICAL CHEMISTRY

                   11200 ROCKVILLE PIKE, SUITE 302

                   ROCKVILLE, MARYLAND 20852



             E.    DR LILA GIERASCH

                   C/0 JOURNAL OF BIOLOGICAL CHEMISTRY

                   11200 ROCKVILLE PIKE, SUITE 302

                   ROCKVILLE, MARYLAND 20852



                                                RESPECTFULLY,




                                                PIERRE LIMTUNG




  SWORN TO BEFORE ME ON THE 20TH DAY OF DECEMBER 2019.




                               &
Case 1:19-cv-05502-RRM-SJB Document 6 Filed 12/20/19 Page 7 of 7 PageID #: 91




        NOTARY PUBLIC




        STAMP OF NOTARY PUBLIC
